Exhibit 10.28

 

TO BE ATTACHED TO

THE ORIGINAL AMENDED AND RESTATED REVOLVING NOTE

 

THIRD MODIFICATION OF

AMENDED AND RESTATED REVOLVING NOTE

 

THIS THIRD MODIFICATION OF AMENDED AND RESTATED REVOLVING NOTE (the “Note
Modification”) is dated as of the           day of July, 2003, and is made by
and between ON-SITE SOURCING, INC., a Delaware corporation (the “Borrower”),
having an address at 832 North Henry Street, Alexandria, Virginia 22314, and
WACHOVIA BANK, NATIONAL ASSOCIATION, successor-in-interest to First Union
National Bank, a national banking association (the “Lender”), having an address
at 1970 Chain Bridge Road, McLean, Virginia  22102.

 

RECITALS:

 

R-1.                           The Lender made a loan in the form of a revolving
line of credit (the “Line of Credit”) to the Borrower in the maximum principal
sum of $7,000,000.00, evidenced by an Amended and Restated Revolving Note dated
as of May 30, 2001, as modified by that certain First Modification of Amended
and Restated Revolving Note dated as of May 23, 2002, and as further modified by
that certain Second Modification of Amended and Restated Revolving Note dated as
of March 24, 2003 (as so modified, the “Note”).

 

R-2.                           The Line of Credit is governed and secured by
that certain Amended and Restated Revolving Line of Credit Loan Agreement, Term
Loans Agreement and Security Agreement executed by the Borrower and the Lender
dated as of May 30, 2001, as modified by that certain First Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of July 2, 2001, that certain Second
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and Security Agreement dated as of May 23, 2002, that
certain Third Modification of Amended and Restated Revolving Line of Credit Loan
Agreement, Term Loans Agreement and Security Agreement dated as of September 25,
2002, that certain Fourth Modification of Amended and Restated Revolving Line of
Credit Loan Agreement, Term Loans Agreement and Security Agreement dated as of
February 3, 2003, that certain Fifth Modification of Amended and Restated
Revolving Line of Credit Loan Agreement, Term Loans Agreement and Security
Agreement dated as of March 24, 2003, and that certain Sixth Modification of
Amended and Restated Revolving Line of Credit Loan Agreement, Term Loans
Agreement and Security Agreement dated as of May 6, 2003 (collectively, the
“Original Loan Agreement”).

 

R-3.                           The Borrower and the Lender have agreed to modify
the Note to reduce the Principal Sum (as defined in the Note) from Seven Million
and 00/100 Dollars ($7,000,000.00) to Five Million and 00/100 Dollars
($5,000,000.00), to modify the interest rate, and for certain other purposes. 
In addition to and in conjunction with entering into the Note Modification,
Borrower and Lender have contemporaneously entered into a certain Seventh
Modification of Amended and Restated Revolving Line of Credit Loan Agreement,
Term Loans Agreement and

 

--------------------------------------------------------------------------------


 

Security Agreement of even date herewith (the “Seventh Loan Agreement
Modification”), thereby, among other things, reducing the “Maximum Revolving
Commitment Amount” (as defined in the Original Loan Agreement) from Seven
Million and 00/100 Dollars ($7,000,000.00) to Five Million and 00/100 Dollars
($5,000,000.00), and modifying the Original Loan Agreement to reflect that it
governs and secures the Note, as modified by this Note Modification (the
Original Loan Agreement, as modified by the Seventh Loan Agreement Modification,
being collectively referred to as the “Loan Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained in this Agreement, the parties agree as follows:

 

1.                                       Loan Balance.  The parties affirm and
agree that  the outstanding principal balance due and unpaid under the Note
through the close of business of July          , 2003  is
                                                 ($                       ).

 

2.                                       Principal Sum.  The Principal Sum, as
defined in the Note, is hereby modified and decreased from Seven Million and
00/100 Dollars ($7,000,000.00) to Five Million and 00/100 Dollars
($5,000,000.00).

 

3.                                       Interest Rate. Commencing as of the
date of this Note Modification, interest on the entire principal balance
outstanding from time to time shall accrue at a fluctuating annual rate equal to
the LIBOR Market Index Rate (hereinafter defined) in effect from time to time
plus Two and Thirty One Hundredths percentage points (2.30%).    The LIBOR
Market Index Rate, for any day, is the rate for 1 month U.S. dollar deposits as
reported on Telerate page 3750 as of 11:00 a.m., London time, on such day, or if
such day is not a London business day, then the immediately preceding London
business day (or if  not  so reported,  then  as determined by Lender from
another recognized source or interbank quotation).  Absent manifest error, the
Lender’s determination of the LIBOR Market Index Rate for any day shall be
conclusive.

 

The rate of interest that shall accrue under this Note shall change immediately
upon any change in the LIBOR Market Index Rate.

 

If the LIBOR Market Index Rate is discontinued or unavailable, interest on the
outstanding principal balance shall accrue at an annual rate equal to the Prime
Rate (as defined in the Note).

 

All interest payable under the terms of the Note shall be calculated by applying
a daily interest rate, determined by multiplying the outstanding principal
balance by the applicable annual interest rate and dividing the resulting
product by 360, to the actual number of days principal is outstanding.

 

2

--------------------------------------------------------------------------------


 

As a result of the modifications set forth in this Note Modification, Borrower
shall no longer have the option to elect to have interest accrue on the
outstanding principal balance owing under the Note at the Lender’s Prime Rate.

 

4.                                       Payments and Maturity.  The unpaid
Principal Sum, together with interest thereon at the rate or rates provided in
the Note as modified by this Note Modification, shall be payable as follows:

 

a.                                       Interest shall continue to be due and
payable monthly, commencing on the first day of the first calendar month after
the date of this Note Modification, and on the first day of each succeeding
calendar month.

 

b.                                      Unless sooner paid, the unpaid Principal
Sum, together with all interest accrued and unpaid thereon, and all other
amounts owing under this Note shall be due and payable in full on May 31, 2004
(the “Maturity Date”).  If the Loan Agreement provides for the Borrower to make
additional payments on account of the Principal Sum from time to time, Borrower
promises to make those payments at the time and in the manner specified in the
Loan Agreement.

 

5.                                       Loan Agreement.  The Note, as modified
by this Note Modification, and the loan evidenced thereby, shall be governed and
secured by the Loan Agreement.

 

6.                                       Affirmation of Provisions.  Except as
modified by this Note Modification, the provisions of the Note are hereby
reaffirmed and remain in full force and effect.  The Borrower warrants that it
has no offsets or defenses against the Note, as modified.  If the term Borrower
comprises more than one person or entity, the liability of such persons or
entities hereunder shall be joint and several.

 

IN WITNESS WHEREOF, the parties to this Third Modification of Amended and
Restated Revolving Note have set their hands and seals as of the date and year
first written above, the Lender having signed this Third Modification of Amended
and Restated Revolving Note only for the purposes of consenting to the
modifications herein contained.

 

(Signatures and Notary Acknowledgments on following pages)

 

 

 

ON-SITE SOURCING, INC., a Delaware
corporation

 

3

--------------------------------------------------------------------------------


 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, successor-in-interest to First

 

Union National Bank

 

 

 

 

 

 

 

By:

 

(SEAL)

 

Name:

 

 

 

Title:

 

 

 

 

COMMONWEALTH OF VIRGINIA

COUNTY OF                               : to wit:

 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that                                              as
                                               of On-Site Sourcing, Inc., whose
name is signed to the foregoing Third Modification of Amended and Restated
Revolving Note, personally appeared before me within the aforesaid jurisdiction
and acknowledged the same.

 

GIVEN under my hand and seal this             day of                        ,
2003.

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

 

 

COMMONWEALTH OF VIRGINIA

COUNTY OF                               : to wit:

 

4

--------------------------------------------------------------------------------


 

I, the undersigned Notary Public in and for the aforesaid jurisdiction, do
hereby certify that                    as                              of
Wachovia Bank, National Association, successor-in-interest to First Union
National Bank, whose name is signed to the foregoing Third Modification of
Amended and Restated Revolving Note, personally appeared before me within the
aforesaid jurisdiction and acknowledged the same.

 

GIVEN under my hand and seal this            day of                            ,
2003.

 

 

 

 

 

Notary Public

 

My Commission expires:

 

 

 

5

--------------------------------------------------------------------------------